Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael E. Williams appeals the district court’s order granting his 18 U.S.C. § 3582(c)(2) (2012) motion. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Williams, No. 3:03-cr-00344-HEH-1 (E.D. Va. Aug. 10, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED